DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/2/22.  In particular, claim 1 is amended to include polyvinyl acetal resin and claim 17 is new. 
The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/076338
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In setting forth the instant rejection, the English equivalent, US 2017/0334173 (herein Isoue) is utilized as the English translation of the WO document.  
As to claims 1-2, 4, 6, 10-11 and 17, Isoue discloses a laminate (abstract and examples) comprising an interlayer film having a Layer A (reading on claimed layer X) comprising a hydrogenated block copolymer.  See paragraphs 48-52.  See examples such as TPE-1, etc. (table 2) showing an ABA block hydrogenated copolymer with 12 wt% of a block copolymer of styrene and a block copolymer of isoprene and butadiene in a ratio of 55/45.  The vinyl content is 60 wt%.  
As to the methylene chain length, the originally filed specification states that 1,4 isoprene has a length of 3, while 1,2 and 3,4 have a length of 1.  Butadiene is calculated from 1+4x(1,4-content/1,2-content).  Thus, the amount is calculated to be from 1.8 (1*.60+3*.40) for all isoprene and 3.6 (1+4x(.4/.6)) for butadiene.  Thus, is deduced to be about 1.8*.55+3.6*.45=2.61, which is within the claimed range.    
The laminate comprising a Layer B comprising polyvinyl acetal and or an ionomer.  See paragraphs 142-145.
As to claim 3, the hydrogenation ratio is 91.5%.  See examples and table 1
As to claim 5, the substituents for isoprene butadiene with 60% vinyl content is deduced from the specification for 60% as 0.36, which is within the claimed range.  

    PNG
    media_image1.png
    328
    470
    media_image1.png
    Greyscale

As to claims 7-9,the block copolymer has a Mw of 30,000 to 300,000.  See paragraph 72. Thus the Mw of the block A is 3,600 to 36,000 (deduced: 30,000*0.12 and 300,000*0.12) and block B is 26,400 to 264,000 (deduced).  
As to claims 12-15, intermediate films/lamintes are taught (paragraph 24 and 116) for glass/plastics (different thermoplastic) products (paragraph 2).  See paragraphs 221-267 and examples. the Y layer can comprise polyvinyl acetal resin.  See paragraph 145 and examples.  Further, the film is sandwiched between two glasses.  See paragraph 234.  Further, the layer A (reading on claimed layer X) is sandwiched between two layer B (paragraph 224) as shown in figure 1.  Also see examples.
As to claim 16, the tan delta is exemplified as 3.1.  Note that all examples are within the claimed range.  See tables 2-3.


Double Patenting
Claims 1-9, 11-12 and 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,072,702. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-2, 7-9 and 11, patented claim 1 has all the limitations with the proviso that it is narrower.  Nevertheless, all limitations are met.
As to claim 3 and 10, see patented claim 5.
As to claim 4, see patented claim 8.
As to claim 5, see patented claim 6.
As to claim 6, see patented claim 7.
As to claim 12, see patented claim 4.
As to claim 14, see patented claim 2.
As to claims 15-16, see patented claim 3.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

The perfection of the priority is noted.  However, this only overcomes the rejections under 102(a)(1) not 102(a)(2).  Yui has a filing date of earlier than that of the instant invention.  Yui was filed on 11/10/15 with priority back to 11/10/14.In paragraph 8 above, some examples of how to overcome a rejection under 102(a)(2) is listed.

Applicant's request for abeyance with respect to the ODP rejections is acknowledged to the extent that applicant's lack of response to the cited rejection will not be treated as non-responsive. However, since the rejection is proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764